Citation Nr: 1016821	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-12 056	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
lumbosacral spine degenerative disc disease (DDD).

2.  Entitlement to an initial rating in excess of 10% for 
cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981, and 
from January 1982 to January 1998.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a    rating action that granted service 
connection for lumbosacral spine DDD and assigned a 10% 
rating from April 2005, and for cervical spondylosis, 
bilateral hearing loss, and sunburn with lesions and assigned 
each a noncompensable rating from April 2005.  Because the 
claims for higher initial ratings involve requests for higher 
ratings following the initial grants of service connection, 
the Board has characterized them in light of the distinction 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In July 2006, the Veteran testified at a hearing before a 
decision review officer at the RO.  At the hearing, the 
Veteran withdrew his appeal with respect to the issue of an 
initial compensable rating for bilateral hearing loss.

By rating action of December 2006, the RO granted an initial 
30% rating for sunburn with lesions from April 2005.  In 
February 2007, the Veteran withdrew his appeal with respect 
to the issue of an initial rating in excess of 30% for 
sunburn with lesions.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's lumbosacral spine disability is manifested 
by complaints of pain, with objective evidence of 
degenerative joint disease and mild DDD by X-ray, and minimal 
tenderness, but is not manifested by forward flexion of the 
thoracolumbar spine to 60 degrees or less, combined range of 
motion of the thoracolumbar spine to 120 degrees or less, or 
muscle spasm or guarding that is severe enough to result in 
an abnormal gait or abnormal spinal contour.    

3.  The veteran's cervical spine disability is manifested by 
complaints of pain and stiffness, with objective evidence of 
C4-5 and C5-6 spondylosis by X-ray, but is not manifested by 
forward flexion of the cervical spine to 30 degrees or less, 
combined range of motion of the cervical spine to 170 degrees 
or less, or muscle spasm or guarding that is severe enough to 
result in an abnormal gait or abnormal spinal contour. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
lumbosacral spine DDD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 
4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5242 (2009). 

2.  The criteria for an initial rating in excess of 10% for 
cervical spondylosis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  
4.45, 4.71, 4.71a, Diagnostic Code 5242 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

A July 2005 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his initial service connection claims, and of 
what was needed to establish entitlement thereto.  A March 
2006 post-rating RO letter notified them that a disability 
found to be service connected would be assigned a rating by 
applying relevant Diagnostic Codes (DCs) which provide for a 
range in severity from 0% to 100%, based on the nature and 
symptoms of the condition, their severity and duration, and 
their impact upon employment.  The 2006 letter also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, employer statements, and other evidence.  
Thereafter, he was afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Additionally, the July 2005 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2005 and 2006 RO letters cumulatively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not furnished to the 
Veteran prior to the July 2005 rating action on appeal.  
However, the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims for higher 
initial ratings were fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  After the issuance of the 2005 and 2006 notice 
letters and providing the Veteran additional opportunities to 
furnish information and/or evidence pertinent to the higher 
initial rating claims under consideration, the RO 
readjudicated them on the basis of all the evidence of 
record, as reflected in the December 2006 rating action and 
Supplemental Statement of the Case (SSOC).  Hence, the Board 
finds that any VA failure to fulfill VCAA notice requirements 
prior to the RO's initial adjudication of the claims for 
service connection and assignment of initial ratings is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2008).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that, in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the February 2006 SOC and December 2006 SSOC, and 
that this suffices for Dingess/Hartman.  The RO also afforded 
him proper notice pertaining to the degree of disability and 
effective date information in the March 2006 letter.    
 
Additionally, the Board finds that all necessary development 
on the higher rating claims currently under consideration has 
been accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims.  
The Veteran was afforded comprehensive VA examinations in 
September 2005 and September 2006.  A transcript of his July 
2006 RO hearing testimony has been associated with the claims 
folder and considered in adjudicating these claims.  
Significantly, he has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matters on appeal.    

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R.     § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his cervical and lumbosacral spine 
disabilities are each more than 10% disabling, and he gave 
testimony about how they impaired him functionally at the 
July 2006 RO hearing.

38 C.F.R. § 4.71a, DC 5242, pursuant to the criteria set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine, provides a 10% rating for degenerative 
arthritis of the spine where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; or where the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or where the combined range of 
motion of the cervical spine is greater than 170 degrees but 
not greater than 335 degrees; or where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or where there is vertebral 
body fracture with loss of 50% or more of the height.  

A 20% rating requires forward flexion of the thoracolumbar 
spine that is greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine that is 
greater than 15 degrees but not greater than 30 degrees; or 
that the combined range of motion of the thoracolumbar spine 
be not greater than 120 degrees; or that the combined range 
of motion of the cervical spine be not greater than 170 
degrees; or that there be muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30% rating requires that forward flexion of the cervical 
spine be 15 degrees or less, or that there be favorable 
ankylosis of the entire cervical spine.

A 40% rating requires unfavorable ankylosis of the entire 
cervical spine; or that forward flexion of the thoracolumbar 
spine be 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  

A 50% percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 100% rating requires unfavorable ankylosis of the entire 
spine.  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to          30 degrees each are 
considered normal range of motion of the thoracolumbar spine. 
Forward flexion, extension, and lateral flexion to 45 
degrees, and rotation to           80 degrees each are 
considered normal range of motion of the cervical spine.         
38 C.F.R. § 4.71a, Plate V.

In this case, the pertinent evidence provides no basis for 
more than initial 10% schedular ratings each for the 
veteran's cervical and lumbosacral spine disabilities, as the 
clinical findings to warrant initial 20% schedular ratings 
(forward flexion of the thoracolumbar spine to 60 degrees or 
less, or the cervical spine to 30 degrees or less; combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, or the cervical spine to 170 degrees or less; or muscle 
spasm or guarding that is severe enough to result in an 
abnormal gait or abnormal spinal contour) or greater have not 
objectively demonstrated at any time from the grant of 
service connection in 2005 up to the present time.

On September 2005 VA examination, the Veteran complained of 
low back pain, neck stiffness, and difficulty lifting 
anything heavy due to pain in both shoulders.  On standing, 
posture was good, and cervical spine alignment was normal.  
Range of motion was full in all directions, with complaints 
of pain on flexion.  The thoracic spine was straight and 
without tenderness.  Muscle tone was good, and there was no 
spasm.  There was normal lumbar lordosis, and the pelvis was 
symmetrical, without any deformity.  There was no lumbar 
spasm or scoliosis.  On range of motion testing, flexion and 
extension were to 75 and 30 degrees, respectively, with pain.  
Lateral flexion and rotation were to 20 degrees each 
bilaterally and without pain.  Cervical spine X-rays revealed 
evidence of spondylosis at C4-5 and C5-6.  Thoracic spine X-
rays were normal.  Lumbar spine X-rays revealed mild DDD.  
The diagnoses were cervical spondylosis with minimal 
limitation of motion and pain, normal thoracic spine, and 
minor lumbar DDD.     

On September 2006 VA examination, the Veteran complained of 
low back pain, especially with certain activities such as 
prolonged sitting, standing, and walking, but denied any 
history of lumbar radiculopathy, paralysis of the lower 
extremities, and sphincter disturbances.  He complained of 
neck pain on and off, with an occasional popping and grinding 
sensation, but denied cervical radiculopathy.  

On examination, the Veteran stood without support, and 
cervical spine alignment was normal and without tenderness or 
paraspinal muscle spasm.  Cervical spine range of motion was 
slightly diminished but painless, with flexion and lateral 
flexion to 35 degrees each, extension to 30 degrees, and 
rotation to 70 degrees.  There was no obvious wasting of 
muscles around the neck or upper extremity neurological 
deficits.  Cervical spine X-rays revealed mild, multi-level 
degenerative changes that were worse at C4-5 and C5-6.  

There was minimal lumbosacral tenderness, but no paraspinal 
muscle spasm.  Dorsolumbar spine movements were restricted 
and painful at the extreme end of movements, with flexion to 
70 degrees, extension to 20 degrees, and lateral flexion and 
rotation to 25 degrees each, bilaterally.  The Lasegue sign 
was negative, and there was no obvious lower extremity 
neurological deficit.  Gait was normal.  Lumbosacral spine X-
rays revealed mild degenerative changes with minimal disc 
space narrowing throughout.              

The diagnoses were cervical spondylosis, and lumbosacral 
spine DDD and degenerative joint disease.

Clearly, the evidence provides no basis for more than 10% 
schedular ratings each for the veteran's lumbosacral and 
cervical spine disabilities at any time since the grant of 
service connection in 2005, as there has been no evidence of 
the symptoms required for a 20% schedular rating since that 
time, i.e., forward flexion of the thoracolumbar spine to 60 
degrees or less, or the cervical spine to 30 degrees or less; 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, or the cervical spine to 170 degrees or 
less; or muscle spasm or guarding that is severe enough to 
result in an abnormal gait or abnormal spinal contour.  
Rather, the Board finds that the above evidence shows that 
those delineated symptoms are not characteristics of the 
veteran's current lumbosacral and cervical spine disorders.  
As noted above, the 2005 VA examination showed cervical 
spondylosis with only minimal limitation of motion and pain, 
a normal thoracic spine, and minor lumbar DDD.  The 2006 VA 
examination showed normal gait, painless and only slightly 
diminished cervical spine range of motion, and only mild 
lumbosacral degenerative changes, with minimal disc space 
narrowing and forward flexion to 70 degrees.  Significantly, 
the 2006 examining physician opined that the veteran's 
lumbosacral and cervical spine disabilities were not likely 
to prevent him from doing his daily routine activities and 
light duty jobs.  
            
The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness, 
and fatigability has already been taken into consideration in 
the assignment of the initial 10% ratings for the lumbosacral 
and cervical spine disorders.  The September 2005 VA examiner 
noted that there was no history of flare-ups or any 
additional loss of motion, and no evidence of incoordination, 
weakness, or fatigability on examination.  There was also no 
functional loss due to subjective complaints of pain.  The 
examining physician concluded that it was not likely that 
there would be additional loss of motion due to pain, 
fatigue, weakness, or lack of endurance on repetitive use of 
the lumbosacral and cervical spine.  Cervical spine range of 
motion was painless and only slightly diminished on September 
2006 VA examination, and repetitive movements and 
coordination were normal.  The examiner specifically noted 
that cervical spine joint function was not additionally 
limited by pain, weakness, fatigue, or lack of endurance 
after repetitive use.  Although lumbosacral spine joint 
function was additionally limited by pain after repetitive 
use, the Board notes that this affected flexion only (which 
was to 70 degrees), and then only to a degree of 10%.  Hence, 
the record presents no basis for assignment of any higher 
initial rating based on the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's lumbosacral and cervical spine disabilities have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), 
provides a 3-step inquiry for determining whether a veteran 
is entitled to an extraschedular rating.  First, the Board 
must first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for a service-connected disability are inadequate.  
Second, if the schedular rating does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture, and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, his disability picture 
requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected lumbosacral and cervical spine disabilities are 
inadequate.  A comparison between the level of severity and 
symptomatology of the veteran's lumbosacral and cervical 
spine disorders with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe his disability level and symptomatology; as 
discussed above, the rating criteria considers the degree of 
limitation of spine motion, and whether there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports do not objectively show that his lumbosacral 
and cervical spine disabilities alone markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
schedular rating), or require frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards, and the Board 
finds that the assigned schedular ratings for those 
disabilities is adequate in this case.  In this regard, the 
Board notes that the Veteran was noted to be employed on 
September 2005 VA examination.  On September 2006 VA 
examination, he stated that he had been using a back support 
belt at work, and that he had not undergone low back or 
cervical spine surgery or hospitalization.  He had been 
working as an automotive consultant for the past 5 years, 
mostly in a desk job, and stated that he had taken 
approximately 12 days off work during the past year secondary 
to low back problems, but no time off work secondary to neck 
problems.  There was no restriction on his routine daily 
activities.  The examining physician opined that the 
veteran's lumbosacral and cervical spine disabilities were 
not likely to prevent him from doing his daily routine 
activities and light duty jobs.  

In short, there is nothing in the record to indicate that the 
service-connected lumbosacral and cervical spine disabilities 
on appeal cause impairment with employment over and above 
that which is contemplated in each assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that a disability rating itself is recognition that 
industrial capabilities are impaired).  The Board points out 
that a percentage schedular rating represents average 
impairment in earning capacity resulting from a disease and 
injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Hence, the Board concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods since 
the grant of service connection in 2005 where the veteran's 
lumbosacral and cervical spine disabilities exhibited 
symptoms that would warrant different ratings under the 
applicable rating criteria, and that the evidence does not 
support initial ratings in excess of 10% for either of those 
disabilities, which claims thus must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claims, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

An initial rating in excess of 10% for lumbosacral spine DDD 
is denied.

An initial rating in excess of 10% for cervical spondylosis 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


